Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered. 
 
Status of Application/Amendments/claims
Applicant’s amendment filed on 4/19/2021 is acknowledged. Claims 4, 9 and 15 are canceled, claims 1, 6 and 12 are amended. 
Claims 1-3, 5-8, 10-14 and 16 are pending and have been examined, of which claims 1, 6 and 12 are independent.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed. The prior arts in the previous office action are maintained for the reasons as described below in the response to argument section. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5-6, 8, 10-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0029296) in view of Terpstra et al. (US 2013/0343232) 

Regarding claim 1, Ni teaches a method for managing a communication of a first terminal device to a second terminal device (call flow for a multimedia call from a caller 205-1, with a WebRTC component and a non-WebRTC component, to a callee with a WebRTC component and a non-WebRTC component, fig 11-12, para 68-70), the method, performed by the first terminal device (user device 205-1, fig 11-12), comprising: 
determining, based on a status of an activity (voice call request is outputted, step 1205, fig 12, para 70), when the first terminal device executes a voice call to the second terminal device over a public-switched telephone network (voice call request is outputted to establish a voice call, step 1205, and based on the voice call request, the WebRTC component is triggered, fig 12, Para 70); and 
in response to a determination that the first terminal device executes the voice call to the second terminal device over the public-switched telephone network (when voice call request is outputted to establish a voice call to establish PSTN call with PSTN terminal, step 1205-1210, the WebRTC component is triggered, fig 12, Para 70), inactivating a voice portion of the communication session over the communication network implementing the IP-based communication (WebRTC component of user device establishes the call and channels for WebRTC multimedia call with user 205-2, 1215 onwards, fig 12, para . 
 
Ni reference teaches the WebRTC multimedia call session from user with WebRTC device to start voice call session with PSTN device and multimedia call session with WebRTC device, associated with same user. Ni further teaches that the voice call request from user device 205-1 triggers the WebRTC component of user device 205-1 to request the establishment of WebRTC call, para 70. The trigger is not specified as internal trigger or a signal, thus Ni reference does not clearly teach the receipt of the indication. Ni also does not teach the determination being based on inquiring the status of activity of at least one component in the first terminal device. 

Terpstra teaches the method, performed by the first terminal device in response to a receipt of an indication that a communication session is to be established to the second terminal device over a communication network implementing IP-based communication (user in the client domain 110 initiates a web conference and indicates desire to participate in a web conference, fig 2, Para 22-23); determining, based on a status of an activity determined by inquiring the status of the activity of at least one component in the first terminal device (the user selects user preference to use VOIP or not through user interface, para 32, 26; the input is considered from user interface component), when the first terminal device executes the voice call to the second terminal device over a public switched telephone network (if the user chooses not to invoke the VOIP client, even if the VOIP client is enabled, the user relies on the conventional PSTN dial in dial out call methods to receive audio portion of the web conference, Para 26; user informs web-client the desire to use the VOIP client or not even if the VOIP client is enabled (step 309), or mute the conference sound (step 310), fig 3, para 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-media call emergency call system for communicating voice portion and multimedia portion for multimedia call as taught by Ni with receipt of indication to establish the web conference session as taught by Terpstra for the benefit of providing integrated web conference based on user preferences as taught by Terpstra in para 32.

 Regarding claim 6, Ni teaches a terminal device (device 1400, fig 14, fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; user device with voice and WebRTC components, fig 11-12) comprising: 
at least one processor (processor 1420, fig 14); 
at least one memory including computer program code (memory 1430 including instructions, fig 14, Para 80); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the terminal device to (device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80): 
determine, based on a status of an activity (voice call request is outputted, step 1205, fig 12, para 70), when the terminal device executes a voice call to the other terminal device over a public-switched telephone network (voice call request is outputted to establish a voice call, step 1205, and based on the voice call request, the WebRTC component is triggered, fig 12, Para 70); and 
inactivate, in response to a determination that the terminal device executes the voice call to the other terminal device over the public-switched telephone network (when voice call request is outputted to establish a voice call to establish PSTN call with PSTN terminal, step 1205-1210, the WebRTC component is triggered, fig 12, Para 70), a voice portion of the communication session over the communication network implementing the IP-based communication (WebRTC component of user device establishes the call and channels for WebRTC multimedia call with user 205-2, 1215 onwards, fig 12, para 70; the fig 12 shows the multimedia portion for WebRTC and voice portion for PSTN; further, para 49 refers to fig 4, and considers the multimedia (video) portion being without voice portion for WebRTC communication). 

Ni reference teaches the WebRTC multimedia call session from user with WebRTC device to start voice call session with PSTN device and multimedia call session with WebRTC device, associated with same user. Ni further teaches that the voice call request from user device 205-1 triggers the WebRTC component of user device 205-1 to request the establishment of WebRTC call, para 70. The trigger is not specified as internal trigger or a signal, thus Ni reference does not clearly teach the 

Terpstra teaches the terminal device, in response to a receipt of an indication that a communication session is to be established to another terminal device over a communication network implementing IP-based communication to perform steps (user in the client domain 110 initiates a web conference and indicates desire to participate in a web conference, fig 2, Para 22-23); to determine, based on a status of an activity determined by inquiring the status of the activity of at least one component in the terminal device (the user selects user preference to use VOIP or not through user interface, para 32, 26; the input is considered from user interface component), when the terminal device executes the voice call to the second terminal device over a public switched telephone network (if the user chooses not to invoke the VOIP client, even if the VOIP client is enabled, the user relies on the conventional PSTN dial in dial out call methods to receive audio portion of the web conference, Para 26; user informs web-client the desire to use the VOIP client or not even if the VOIP client is enabled (step 309), or mute the conference sound (step 310), fig 3, para 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-media call emergency call system for communicating voice portion and multimedia portion for multimedia call as taught by Ni with receipt of indication to establish the web conference session as taught by Terpstra for the 

Regarding claim 12, Ni teaches a system for managing a communication of a terminal device (multimedia call communication system, fig 11-12), the system comprising: 
a first terminal device (caller device user 205-1, Para 70); and 
a second terminal device (callee device, Para 70), 
wherein the first terminal device (caller device user 205-1, Para 70) is configured to: 
determine, based on a status of an activity (voice call request is outputted, step 1205, fig 12, para 70), when a voice call over a public-switched telephone network is executed to the second terminal device (voice call request is outputted to establish a voice call, step 1205, and based on the voice call request, the WebRTC component is triggered, fig 12, Para 70); and 
inactivate, in response to a determination that the voice call is executed to the second terminal device over the public-switched telephone network (when voice call request is outputted to establish a voice call to establish PSTN call with PSTN terminal, step 1205-1210, the WebRTC component is triggered, fig 12, Para 70), a voice portion of the communication session over the communication network implementing the IP-based communication (WebRTC component of user device establishes the call and channels for WebRTC multimedia call with user 205-2, 1215 onwards, fig 12, para 70; the fig 12 shows the multimedia portion for . 

Ni reference teaches the WebRTC multimedia call session from user with WebRTC device to start voice call session with PSTN device and multimedia call session with WebRTC device, associated with same user. Ni further teaches that the voice call request from user device 205-1 triggers the WebRTC component of user device 205-1 to request the establishment of WebRTC call, para 70. The trigger is not specified as internal trigger or a signal, thus Ni reference does not clearly teach the receipt of the indication. Ni also does not teach the determination being based on inquiring the status of activity of at least one component in the first terminal device.

Terpstra teaches the first terminal device performs steps in response to a receipt of an indication that a communication session is to be established to the second terminal device over a communication network implementing IP-based communication (user in the client domain 110 initiates a web conference and indicates desire to participate in a web conference, fig 2, Para 22-23); determining, based on a status of an activity determined by inquiring the status of the activity of at least one component in the first terminal device (the user selects user preference to use VOIP or not through user interface, para 32, 26; the input is considered from user interface component), when the first terminal device executes the voice call to the second terminal device over a public switched telephone network (if the user chooses not to invoke the VOIP client, even if the VOIP client is enabled, the user relies on the conventional PSTN dial in dial out call methods to receive audio portion of the web conference, Para 26; user informs web-client the desire to use the VOIP client or not even if the VOIP client is enabled (step 309), or mute the conference sound (step 310), fig 3, para 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-media call emergency call system for communicating voice portion and multimedia portion for multimedia call as taught by Ni with receipt of indication to establish the web conference session as taught by Terpstra for the benefit of providing integrated web conference based on user preferences as taught by Terpstra in para 32.

 Regarding claim 3 and 8, Ni further teaches wherein the inactivating the voice portion of the communication session over the communication network implementing the IP based communication (WebRTC-IMS gateway splits WebRTC call into voice portion and multimedia portion; and outputs multimedia portion of the multimedia communication 715 to WebRTC portal server, fig 4, 7, 9; further, para 49 describes the instance where the WebRTC gateway outputs voice portion to PSTN gateway 510 and outputs the video portion (without the voice portion) to WebRTC portal server) comprises disabling a voice channel in the communication session (for multimedia call being split into PSTN call and multimedia call, as shown in fig 9-10, splitting the multimedia portion without including voice potion as described in para 49 is considered as disabling a voice . 

Regarding claim 5 and 10, Ni further teaches wherein the communication session is established with a web real-time communication (webRTC) technology (fig 9-13 show the devices and call sessions including WebRTC technology). 

Regarding claim 11, Ni in view of Terpstra teaches the method of claim 1 as described above. 

Ni further teaches a non-transitory, computer-readable medium (memory 1430, fig 14) on which is stored a computer program for managing a communication of a terminal device, and which, when executed by at least one processor, cause the terminal device to perform the method according to claim 1 (fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80). 

 Regarding claim 14, Ni in view of Terpstra teaches the method of claim 3 as described above.

Ni further teaches a non-transitory, computer-readable medium (memory 1430, fig 14) on which is stored a computer program for managing a communication of a terminal device, and which, when executed by at least one processor, cause the terminal device to perform the method according to claim 3 (fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80). 

Regarding claim 16, Ni in view of Terpstra teaches the method of claim 5 as described above. 

Ni further teaches a non-transitory, computer-readable medium (memory 1430, fig 14) on which is stored a computer program for managing a communication of a terminal device, and which, when executed by at least one processor, cause the terminal device to perform the method according to claim 5 (fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80).


Claims 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0029296) in view of Terpstra et al. (US 2013/0343232) in further view of Chen et al. (US 2005/0152338) 

 Regarding claim 2 and 7, Ni in view of Terpstra teaches the limitations of claims 1 and 6 respectively. 

 that user determines to use PSTN or VOIP client for audio portion of web-conference and determines if the conference sound to be muted. However, the reference does not specify to mute conference sound of VOIP when the PSTN is active. 

Further, Chen teaches, wherein the inactivating of the voice portion of the communication session over the communication network implementing the IP-based communication comprises muting a voice channel in the communication session (the PSTN call is received and answered at the call routing device 108 when system is currently using VOIP call, the VOIP call is placed on hold by muting the VOIP call at the computer 110 and the PSTN call is established, Para 63-64, fig 9b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-media call emergency call system for communicating voice portion and multimedia portion for multimedia call as taught by Ni in view of Terpstra with muting VOIP to establish PSTN call as taught by Chen for the benefit managing voice communications of circuit switched and packet switched networks as taught by Chen in abstract.

Regarding claim 13, Ni in view of Terpstra in further view of Chen teaches the method of claim 2 as described above. 

a non-transitory, computer-readable medium (memory 1430, fig 14) on which is stored a computer program for managing a communication of a terminal device, and which, when executed by at least one processor, cause the terminal device to perform the method according to claim 2 (fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80). 


Response to Arguments
Applicant’s arguments with respect to cited references Ni in view of Terpstra not teaching the limitations of amended claim 1 (previous claim 4) have been fully considered but they are not persuasive. 
The applicant argues that in Ni, the setup of voice call over PSTN automatically triggers the setup of WebRTC session and does not teach activity based determination if the voice call is executed or not (page 11-12). The examiner respectfully disagrees. Ni in para 70, fig 12, step 1205 describes that the user device outputs voice call request (activity), which triggers the WebRTC component of the user device to request a WebRTC call. The trigger for WebRTC call, within the user device based on the activity of setting up voice call, is considered as an activity based determination that the voice call has been requested. Thus, the session of WebRTC is triggered in accordance with output request (status of activity), of the voice component of the user device.  

Further, the applicant argues that the present invention manages voice channel in IP-based communication channel in accordance with a status of activity of a voice channel over PSTN. However, the claim is limited to the status of activity of at least one component in the first terminal device. The claim does not appear to limit the status of the voice channel over PSTN. Thus, with the given claim interpretation, the combination of references above appear to teach the argued limitations. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



2. Ali et al. (US 2011/0103305) – the packet switched service is suspended through session management message when the circuit switched call is established at the mobile device (abstract, para 20, fig 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        4/22/2021